Title: From Thomas Jefferson to Daniel Brodhead, 12 October 1780
From: Jefferson, Thomas
To: Brodhead, Daniel



Sir
Richmond, Oct. 12th, 1780.

I received some time ago a Letter from the board of war desiring that provisions might be furnished for the subsistence of the garrison at Fort Pitt, I immediately informed them that our Treasury was utterly without money and could not be replenished till the meeting of assembly, that the line which had been agreed to by the assembly as a boundary between us and Pennsylvania had thrown into that State, nearly the whole settlement in the vicinity of Fort Pitt and being not yet Ascertained, had left it difficult and improper for us to put in force our Provision Law, which might indeed Produce supplies to the Posts but would Probably give umbrage to the state of Pennsylvania, I am therefore able to do nothing more on this head, but to look forwards to the approaching Session of Assembly for the means of Procuring by Purchase suplies for your Post, and to the Ratification of the boundary by Pennsylvania, and its actual Extention to ascertain the ground on which we may  exercise the Compulsory measures of our Law on failure of Purchases. Indeed our inabillity to aid you may be well known by the Extreme sufferings to which our Posts on the Ohio have been exposed and of which you cannot be uninformed, as soon as any Powers shall be put into my hands to procure either by volunteer or Compulsory means, any suplies for you, you may be assured they shall be exercised.
I am with great respect Sir, Your most Obedt Servt.

P.S. Since writing the above Colo. Campbell informs me, that the only obstacle to your availing yourself of the Powers given you by the State of Pennsylvania for Procureing Provisions is an apprehension that we might entertain a Jealousy at the exercise of such Power, I assure you that no such apprehension need be Entertained. The inhabitants south of Masons & Dixons line Continued are decidedly in Virginia, over these therefore we cannot authorize you to Exercise any Power derived from the other Government, I make no doubt but you can nearly Judge whereabouts the north line will Run I understand it will but a little to Eastward of the Ohio hence you may Act even there also with Tolerable Certainty.

